DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hammond reference (US Patent Publication No. 2008/0072586) in view of the Lindemann reference (US Patent Publication No. 2016/0252170).
4.	Regarding claim 1, the Hammond reference discloses:
a torque converter (48) comprising:
a front cover (58);
an impeller (50) fixed to the front cover (58) (FIG. 1);
a turbine (52) adjacent the impeller (50) (FIG. 1) and configured to fluidly couple with the impeller (50) (FIG. 1), wherein the turbine and the impeller are supported for rotation about an axial centerline (41) of the torque converter (FIG. 1);
a drive disc (38) including a plate portion (FIG. 1—portion of (38) next to (60)) attached to the front cover (58) such that the drive disc rotates in unison with the cover about the 
centerline (41) [Paragraph 0017] and including a hub portion (40) connected to a first inner circumferential surface of the plate portion (FIG. 1), wherein the hub portion (40) has a second 

The Hammond reference discloses the invention as essentially claimed.  However, the Hammond reference fails to disclose a pilot centered on the centerline and circumscribed by the second inner circumferential surface defining axially extending teeth, the pilot including a circumferential pilot surface that is radially spaced from the second inner circumferential surface by a distance that provides clearance for the rotor shaft to be connected to the hub portion.
The Lindemann reference teaches it is conventional in the art of torque converters for use in automobiles to provide as taught in (FIG. 1) a pilot (122) centered on the centerline (FIG. 1) and circumscribed by the second inner circumferential surface defining axially extending teeth (112) the pilot including a circumferential pilot surface (FIG. 1—top surface of pilot (122)) that is radially spaced from the second inner circumferential surface by a distance that provides clearance for the rotor shaft (110) to be connected to the hub portion (106).  Such configurations/structures would allow a tight fit for torque transmission without rattle [Paragraph 0019].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the torque converter of the Hammond reference, such that the torque converter further includes a pilot centered on the centerline and circumscribed by the second inner circumferential surface defining axially extending teeth, the pilot including a circumferential pilot surface that is radially spaced from the second inner circumferential surface by a distance that provides clearance for the rotor shaft to be connected to the hub portion, as 
clearly suggested and taught by the Lindemann, in order to allow a tight fit for torque transmission without rattle [Paragraph 0019].  
5.	Regarding claim 2, the Hammond reference fails to disclose:
wherein the pilot is attached to the front cover.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the torque converter of the Hammond reference, such that the torque converter further includes wherein the pilot is attached to the front cover, as clearly suggested and taught by the Lindemann, in order to allow a tight fit for torque transmission without rattle [Paragraph 0019].  
6.	Regarding claim 3, the Hammond reference fails to disclose:
wherein the pilot is attached by a weld to the front cover.
The Lindemann reference teaches it is conventional in the art of torque converters for use in automobiles to provide as taught in (FIG. 1) wherein the pilot (122) is attached by a weld (132) to the front cover (104).  Such configurations/structures would allow a tight fit for torque transmission without rattle [Paragraph 0019].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the torque converter of the Hammond reference, such that the torque converter further includes wherein the pilot is attached by a weld to the front 
cover, as clearly suggested and taught by the Lindemann, in order to allow a tight fit for torque transmission without rattle [Paragraph 0019].  
7.	Regarding claim 4, the Hammond reference further discloses:
wherein the front cover (58) includes a stud (59) extending axially therefrom, and the plate portion defines a hole that receives the stud therein to connect the drive disc (38) to the front cover (58) (FIG. 1).
8.	Regarding claim 5, the Hammond reference fails to disclose:

It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the stud is a plurality of studs circumferentially arranged on the front cover, and the holes are a plurality of holes circumferentially arranged on the plate portion to align with the studs, since it has been held that mere duplication of the essential working parts of a device and rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-B) and MPEP 2144.04 (VI-C).  
9.	Regarding claim 6, the Hammond reference further discloses:
wherein the stud includes a head portion (FIG. 1) that is connected to a front face of the front cover (operatively).
10.	Regarding claim 8, the Hammond reference further discloses:
wherein the plate portion includes a first radially extending wall and a second radially extending wall that is axially offset from the first wall (FIG. 1).
11.	Regarding claim 9, the Hammond reference further discloses:
wherein the hub portion is a cylindrical sleeve (FIG. 1).
12.	Regarding claim 11, the Hammond reference fails to disclose:
wherein the rotor shaft further defines a pilot bore, and the torque converter further includes a pilot having a circumferential pilot surface engaged with the pilot bore.
The Lindemann reference teaches it is conventional in the art of torque converters for use in automobiles to provide as taught in (FIG. 1) wherein the rotor shaft further defines a pilot bore, and the torque converter further includes a pilot having a circumferential pilot surface 
engaged with the pilot bore (FIG. 1) Such configurations/structures would allow a tight fit for torque transmission without rattle [Paragraph 0019].  

13.	Regarding claim 14, the Hammond reference fails to disclose:
wherein the rotor shaft further defines a pilot bore, and the torque converter further includes a pilot coaxial with the rotor shaft and having a circumferential pilot surface engaged with the pilot bore.
The Lindemann reference teaches it is conventional in the art of torque converters for use in automobiles to provide as taught in (FIG. 1) wherein the rotor shaft further defines a pilot bore, and the torque converter further includes a pilot coaxial with the rotor shaft and having a circumferential pilot surface engaged with the pilot bore (FIG. 1) Such configurations/structures would allow a tight fit for torque transmission without rattle [Paragraph 0019].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the torque converter of the Hammond reference, such that the torque converter further includes wherein the rotor shaft further defines a pilot bore, and the torque converter further includes a pilot coaxial with the rotor shaft and having a circumferential pilot surface engaged with the pilot bore, as clearly suggested and taught by the Lindemann, in order to allow a tight fit for torque transmission without rattle [Paragraph 0019].  
14.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hammond reference in view of the Lindemann reference and further in view of the Morin reference (US Patent No. 7,296,666).
15.	Regarding claim 7, the Hammond reference fails to disclose:

The Morin reference teaches it is conventional in the art of torque converters to provide as taught in (Column 7, lines 50-51) wherein the axially extending teeth are an internal spline (Column 7, lines 50-51).  Such configurations/structures would allow engagement (Column 7, lines 50-54).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the torque converter of the Hammond reference, such that the torque converter further includes wherein the axially extending teeth are an internal spline, as clearly suggested and taught by the Morin reference, in order to allow engagement (Column 7, lines 50-54).  
16.	Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hammond reference.  
17.	Regarding claim 10, the Hammond reference discloses:
a hybrid powertrain (FIG. 1) comprising:
an electric machine (24) including a rotor shaft (22); and
a torque converter (48) including a front cover (58) facing the electric machine and a connecting assembly (38) non-rotatably fixed to the front cover (58) to be coaxial with the rotor 
shaft (FIG. 1), the connecting assembly (38) engaged to couple the rotor shaft (22) to the front cover (58). 
The Hammond reference discloses the invention as essentially claimed.  However, the Hammond reference fails to disclose defining first axially extending teeth and defining second axially extending teeth.
The examiner takes Official Notice that it is well known in the art to couple hubs and shafts through the use of teeth for the purpose of motion transfer (see for instance US 2004/0050640).  
18.	Regarding claim 13, the Hammond reference further discloses:

The Hammond reference discloses the invention as essentially claimed.  However, the Hammond reference fails to disclose the surfaces having teeth.  
The examiner takes Official Notice that it is well known in the art to couple hubs and shafts through the use of teeth for the purpose of motion transfer (see for instance US 2004/0050640).  
Allowable Subject Matter
19.	Claims 15-20 allowed.
20.	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747